 


111 HR 617 IH: To amend the Internal Revenue Code of 1986 to eliminate the taxable income limit on percentage depletion for oil and natural gas produced from marginal properties.
U.S. House of Representatives
2009-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS 1st Session 
H. R. 617 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2009 
Mr. Boren introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to eliminate the taxable income limit on percentage depletion for oil and natural gas produced from marginal properties. 
 
 
1.Elimination of taxable income limit on percentage depletion for oil and natural gas produced from marginal properties 
(a)In generalSubparagraph (H) of section 613A(c)(6) of the Internal Revenue Code of 1986 (relating to oil and natural gas produced from marginal properties) is amended to read as follows: 
 
(H)Nonapplication of taxable income limit with respect to marginal productionThe second sentence of subsection (a) of section 613 shall not apply to so much of the allowance for depletion as is determined under subparagraph (A). .  
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2008.  
 
